Citation Nr: 1116434	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  04-11 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability (characterized as a right knee injury).

2.  Entitlement to service connection for a skin disability (characterized as a skin rash).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A Travel Board hearing was held in September 2007 at the RO before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the claims file.

In September 2008 and in July 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

Unfortunately, as will be explained below, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

In September 2008 and in July 2010, the Board directed that the RO/AMC attempt to obtain the Veteran's private treatment records from Dr. Keith Roland dated from May 1997 using a valid VA Form 21-4142 already in the claims file.  The AMC sent the Veteran a letter in October 2008 along with a blank VA Form 21-4142 and requested that he fill it out so that VA could obtain the outstanding private treatment records from Dr. Roland.  The Veteran responded in December 2008 that he had not seen Dr. Roland in 7 years and did not fill out the blank VA Form 21-4142 which the AMC had sent him.  

In June 2010, the Veteran submitted a letter directly to the Board in which he stated that, "if my medical records can't be located...I understand."  He also submitted a signed 30-day waiver form in which he requested that his appeal be forwarded to the Board immediately.  In August 2010, following the Board's most recent remand, the Veteran submitted an updated VA Form 21-4142 for Dr. Roland (aka "Rowland") along with another signed 30-day waiver form.

The Veteran's December 2008 response did not eliminate the need for the AMC to comply with the Board's September 2008 remand instructions.  Nor did the Veteran's June 2010 response eliminate the need for the AMC to comply with the Board's June 2010 remand instructions.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's September 2008 and July 2010 remands, the RO/AMC must attempt to obtain the Veteran's private treatment records from Dr. Keith Roland (or Rowland) dated from May 1997 to the present using the VA Form 21-4142 received by VA in August 2010.  A copy of any letter sent to this physician, and any reply, including all records obtained, should be included in the claims file.  If the RO/AMC is unable to obtain these records, then it must notify the Veteran in writing and provide him an opportunity to respond.

2.  Then, readjudicate the Veteran's claims of service connection for a right knee disability (characterized as a right knee injury) and for a skin disability (characterized as a skin rash).  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

